Title: To James Madison from Nicholas Fitzhugh, 4 April 1807
From: Fitzhugh, Nicholas
To: Madison, James



Dear Sir
Alexandria 4. April 1807

Captain Cleon Moore has informed me that he is disposed to resign the office of Register of Wills in this County, in which event his Son Mr Alexander Moore would be an applicant for it.  During my Acquaintance with this young Gentleman his deportment has been uniformly correct and I have no doubt he is competent to discharge the duties of the office, as he has done the principal part of the Business since the orphan’s Court was established.  At his Request I have examined the Records & have found them well kept & written in a neat, handsome Hand.  I have the Honor to be very respectfully Your Most Obdt Servt

N. Fitzhugh

